Name: Commission Regulation (EC) No 422/96 of 7 March 1996 closing an invitation to tender for the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  economic policy;  cooperation policy;  trade policy
 Date Published: nan

 No L 59/ 18 1 EN I Official Journal of the European Communities 8 . 3 . 96 COMMISSION REGULATION (EC) No 422/96 of 7 March 1996 closing an invitation to tender for the supply of cereals as food aid HAS ADOPTED THIS REGULATION: Article 1 For lots A, I and K of the Annexes to Regulation (EC) No 256/96 the invitation to tender is closed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EC) No 256/96 (3), the Commis ­ sion issued an invitation to tender for the supply of 73 607 tonnes of cereals as food aid; whereas the condi ­ tions of the supply, as regards lots A, I and K, should be reviewed and the invitation to tender for these lots should consequently be closed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . I1) OJ No L 174, 7. 7. 1990, p. 6 . 3) OJ No L 34, 13 . 2. 1996, p. 1 .